Title: Orders to Lieutenant Colonel John Hoskins Stone, 8 January 1777
From: Washington, George
To: Stone, John Hoskins



Sir.
[Morristown, 8 January 1777]

You are to leave proper officers with the men of your Regiment now at this place—you are to do the same with those who may be sick at other places—you are also to use every means in your power to collect the straglers of your Regiment. and then with such officers as can be spared you are to repair to Maryland immediately, and facilitate the recruiting of your Regiment with all possible expedition, upon the Terms prescribed by Congress, & agreeable to the instructions given by me.
The straglers properly officerd as before mentioned, are to be assembled at Philadelphia the officer commanding them is to report their numbers to the General or officer commanding at that place—& to see that they are regularly exercised and well instructed in the Manouvres.
The recruits are to be sent forward by Fifty’s or upwards as raised to Philadelphia which is to be considered as your place of Rendezvous—If Colo. Ware is able to take charge of the Regiment, he is to come forward to that place to receive, Form & provide for the Regiment whilst you remain to forward the men on—if he is unable to attend this duty or declines the service, you are to proceed to Phila. and leave the 2d in command to do what is required of you.
If there are vacancys in the Regiment (exclusive of the officers who are prisoners) I will leave the nomination of persons to fill them, to the field officers of the Regiment, reserving to myself a negative upon any improper choice, and earnestly recommend that Judicious choices may be made as your own honours & the reputation of the Regiment

will depend upon it. Given at Head Quarters at Morris Town this 8th day of Jany 1777.
